NEWS FROM: Exhibit 99.1 GRIFFIN LAND & NURSERIES, INC. CONTACT: Anthony Galici Chief Financial Officer (860) 653-4541 GRIFFIN ANNOUNCES CLOSING ON ACQUISITION OF UNDEVELOPED LAND IN PENNSYLVANIA NEW YORK, NEW YORK (December 31, 2012) Griffin Land & Nurseries, Inc. (Nasdaq: GRIF) (“Griffin”) announced thatits real estate division, Griffin Land, closed on the previously announced acquisition of an approximate 49 acre parcel of undeveloped land for approximately $7.2 million, before closing costs. The land acquired, located in Hanover Township in the Lehigh Valley of Pennsylvania, is expected to support the development of two industrial buildings totaling at least 500,000 square feet.As the approvals for such development are not yet in place, the seller agreed to provide Griffin Land with recission rights if the required approvals are not obtained or the seller does not complete certain post-closing obligations.The funds used to acquire this land were principally the cash proceeds from Griffin Land’s July 7, 2012 sale of undeveloped land to Dollar Tree, Inc. which were held in escrow since that date in order to qualify for a section 1031 like-kind exchange for income tax purposes. Griffin operates a real estate business, Griffin Land, and Imperial Nurseries, Inc., its landscape nursery business. Griffin also has investments in Centaur Media plc, a public company based in the United Kingdom and listed on the London Stock Exchange, and Shemin Nurseries Holding Corp., a private company that operates a landscape nursery distribution business through its subsidiary, Shemin Nurseries, Inc. Forward-Looking Statements: This Press Release includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act, including the statements regardingGriffin Land’s expectations for the development potential of the approximate 49 acre parcel acquired, and other statements that are not historical facts.Although Griffin believes that its plans, intentions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such plans, intentions or expectations will be achieved.The projected information disclosed herein is based on assumptions and estimates that, while considered reasonable by Griffin as of the date hereof, are inherently subject to significant business, economic, competitive and regulatory uncertainties and contingencies, many of which are beyond the control of Griffin and which could cause actual results and events to differ materially from those expressed or implied in the forward-looking statements.Important factors that could affect the outcome of the events set forth in these statements are described in Griffin’s Securities and Exchange Commission filings, including the “Business”, “Risk Factors” and “Forward-Looking Information” sections in Griffin’s Annual Report on Form 10-K for the fiscal year ended December 3, 2011.Griffin disclaims any obligation to update any forward-looking statements as a result of developments occurring after the date of this press release except as required by law.
